DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 8, 9, 18 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The limitation “a depth based on the predicted speckle locations in the observed IR image (see fig. 1 in the disclosure).
4.	Claims 8, 9, 18 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 8 recites the limitation “inverting the disparity map to a perspective of the projector” and claim 18 recites the limitation “invert the disparity map to a perspective of the projector”.  Paragraph [0062] of the specification discloses “inverting this to the perspective of the projector”, however equation (19) does not appear to include an inversion, such as 1/x or 1-x, etc.  Additionally, claim 8 and 18 fail to use the inversion in predicting the speckle location in the observed IR image.  Claims 9 and 19 are rejected due to their dependency.
5.	Claims 11 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “distance” 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 1, 2, 4-12 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The limitation “a surface of infinite depth” is recited in each of independent claims 1 and 12.  It is unclear how a surface can have “infinite depth”.  Claims 2, 4-11 and 14-20 are rejected due to their dependency.  For purposes of examination, this limitation is not considered.  
7.	Claims 8, 9, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The limitation “a depth map” is recited in each of claims 8 and 18.  It is unclear how this limitation is related to “a depth map” in each of independent claims 1 and 12, or “the depth map” in claims 6 and 16.  For purposes of examination, the limitation “a depth map” is considered to be “the depth map”.  
8.	Claims 11 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim Objections
9.	Claims 12-20 are objected to because of the following informalities:  in claim 12, the phrase “capture, by the IR camera, speckles and synthesizing a horizon image” should read “capture, by the IR camera, speckles and synthesize a horizon image”.  Claims 13-20 are objected to due to their dependency.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

10.	Claims 1, 2, 4, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (US2015/0304617).
	Regarding claim 1, Chang discloses A method of recovering a depth map from an observed infrared (IR) image using an active depth sensing device (Abstract; “The depth image may be acquired by a method of using an active depth sensor and a method of using a passive depth sensor. The method using the active depth sensor may directly acquire depth information using a physical sensor device (infrared sensor, or the like)” in par. [0006]; note a depth image may be considered as including a depth map), the method comprising: 
(“100 PROJECTOR” in fig. 3; “S810 PROJECT PATTERN” in fig. 8; “infrared sensor” in par. [0006]; “the method may project a pattern using the projector 100. The pattern projected by the projector 100 may be constituted of random dots or lines” in par. [0096]); 
capturing speckles and synthesizing a horizon image, by an IR camera of the active depth sensing device (“200 CAMERA” in fig. 3; “S820 GENERATE PHOTOGRAPHED PATTERN IMAGE BY PHOTOGRAPHING IMAGE TO WHICH PATTERN IS PROJECTED” in fig. 8; “infrared sensor” in par. [0006]; par. [0097]), wherein the horizon image comprises a speckle pattern projected onto a surface of infinite depth (“10” in fig. 3; note italicized portion is indefinite and not considered as indicated in the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejection above);  and 
estimating projector distortion based on speckle locations in the horizon image (“S870 PERFORM DISTORTION CORRECTION AND CALIBRATION OF INPUT IMAGE USING CALIBRATION PARAMETER”; par. [0103]). 
Regarding claim 2, Chang discloses The method of claim 1, wherein the IR camera is rigidly mounted with the projector in the active sensing device (fig. 3).
Regarding claim 4, Chang discloses the method of claim 1, wherein the projector distortion corresponds to a mapping between speckle coordinates of a binary pattern image and corresponding speckle coordinates of the horizon image (fig. 6; “S840 PERFORM PATTERN MATCHING BY EXTRACTING PATTERN CORRESPONDING TO REFERENCE PATTERN FROM PHOTOGRAPHED PATTERN IMAGE” in fig. 8; par. [0100]).
Regarding claim 12, Chang discloses An electronic device (fig. 5), comprising: 
a projector (“100 PROJECTOR” in fig. 3); 
an infrared (IR) camera (“200 CAMERA” in fig. 3; “infrared sensor” in par. [0006]) rigidly mounted with the projector (fig. 3); 
a processor (“300” in fig. 5; “the image processing device 300 may be operated in conjunction with the projector 100 and the camera 200, and implemented as a microcontroller unit (MCU) or a microprocessor unit (MPU), a central processing unit (CPU), a graphics processing unit (GPU), a field programmable gate array (FPGA), an application specific IC (ASIC), a digital signal processor (DSP), or the like” in par. [0070]); and 
a non-transitory computer readable storage medium storing instructions that, when executed (“300” in fig. 5; implicit in par. [0070]), cause the processor to: 
illuminate speckles in an IR spectrum by the projector (“S810 PROJECT PATTERN” in fig. 8; “infrared sensor” in par. [0006]; “the method may project a pattern using the projector 100. The pattern projected by the projector 100 may be constituted of random dots or lines” in par. [0096]); 
capture, by the IR camera, speckles and synthesizing a horizon image (“S870 PERFORM DISTORTION CORRECTION AND CALIBRATION OF INPUT IMAGE USING CALIBRATION PARAMETER”; par. [0103]), wherein the horizon image comprises a speckle pattern projected onto a surface of infinite depth (“10” in fig. 3; note italicized portion is indefinite and not considered as indicated in the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejection above); and 
estimate projector distortion based on speckle locations in the horizon image (“S870 PERFORM DISTORTION CORRECTION AND CALIBRATION OF INPUT IMAGE USING CALIBRATION PARAMETER”; par. [0103]). 
Regarding claim 14, Chang discloses the electronic device of claim 12, wherein the projector distortion corresponds to a mapping between speckle coordinates of a binary pattern image and corresponding speckle coordinates of the horizon image (fig. 6; “S840 PERFORM PATTERN MATCHING BY EXTRACTING PATTERN CORRESPONDING TO REFERENCE PATTERN FROM PHOTOGRAPHED PATTERN IMAGE” in fig. 8; par. [0100]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US2015/0304617) in view of Link (US2017/0256069) further in view of Russell et al. (US2017/0278268).
Regarding claim 5, Chang discloses, except for the limitations italicized below, the method of claim 4, wherein the horizon image comprises a high resolution horizon image, and estimating the projector distortion comprises matching a brightest center (fig. 7; par. [0075]), and iteratively predicting speckle locations in the horizon image in areas bordering known speckles.
Link teaches, in the same field of endeavor, in order to obtain the most accurate and precise depth information, a very high resolution sensor is desired (par. [0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Chang with the teaching of Link such that the horizon image comprises a high resolution horizon image.  The motivation would be to obtain accurate and precise depth information (Link at par. [0041]).
Russell teaches, in the field of image matching, iteratively processing to predict and determine the location of one or more points based on pixel analysis and correlation techniques (par. [0088]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chang with the teaching of Russell in order to iteratively predict speckle locations in the horizon image in areas bordering known speckles.  The motivation would be to efficiently match the two images using routine image processing techniques.
Regarding claim 15, Chang discloses, except for the limitations italicized below, the electronic device of claim 14, wherein the horizon image comprises a high resolution horizon image, and estimating the projector distortion comprises matching a brightest center speckle in the horizon image with a center speckle in the binary pattern image (fig. 7; par. [0075]), and iteratively predicting speckle locations in the horizon image in areas bordering known speckles.
(par. [0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Chang with the teaching of Link such that the horizon image comprises a high resolution horizon image.  The motivation would be to obtain accurate and precise depth information (Link at par. [0041]).
Russell teaches, in the field of image matching, iteratively processing to predict and determine the location of one or more points based on pixel analysis and correlation techniques (par. [0088]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chang with the teaching of Russell in order to iteratively predict speckle locations in the horizon image in areas bordering known speckles.  The motivation would be to efficiently match the two images using routine image processing techniques.
12.	Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US2015/0304617) in view of Yamazoe et al. (“Easy Depth Sensor Calibration”).
Regarding claim 6, Chang discloses The method of claim 1, wherein Yamazoe discloses, in the same field of endeavor, further comprising: 
estimating IR distortion in accordance with a focal length of the IR camera (“focal length” in 4 Parameter Optimization, 1st and 2nd paragraphs); 
(implicit in “captured eleven observations of the plane with different poses and distances” in 5 Experimental Results, 1st paragraph, on pg. 468); 
determining speckle locations in the observed IR image in accordance with the projector distortion and the IR distortion (“Thus, by estimating the distortion parameters of the IR camera and IR projector, we can correct the disparity and depth observation errors of the KINECT” in 5th paragraph on pg. 467; “with … error correction” in 5 Experimental Results, 3rd paragraph, on pg. 468); and 
recovering the depth map from the observed IR image based on the determined speckle locations (“By comparing the observed patterns and the reference patterns captured in advance, the KINECT estimates the depth information of the targets” in 3.1 Depth Measurement of KINECT, 1st paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chang with the teaching of Yamazoe in order to decrease depth measurement errors (Yamazoe in 4 Parameter Optimization, first paragraph).
Regarding claim 16, Chang discloses The electronic device of claim 12, wherein Yamazoe discloses, in the same field of endeavor, the non-transitory computer readable storage medium stores instructions that, when executed, further cause the processor to: 
estimate IR distortion in accordance with a focal length of the IR camera (“focal length” in 4 Parameter Optimization, 1st and 2nd paragraphs); 
(implicit in “captured eleven observations of the plane with different poses and distances” in 5 Experimental Results, 1st paragraph, on pg. 468); 
determine speckle locations in the observed IR image in accordance with the projector distortion and the IR distortion (“Thus, by estimating the distortion parameters of the IR camera and IR projector, we can correct the disparity and depth observation errors of the KINECT” in 5th paragraph on pg. 467; “with … error correction” in 5 Experimental Results, 3rd paragraph, on pg. 468); and 
recover the depth map from the observed IR image based on the determined speckle locations (“By comparing the observed patterns and the reference patterns captured in advance, the KINECT estimates the depth information of the targets” in 3.1 Depth Measurement of KINECT, 1st paragraph). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chang with the teaching of Yamazoe in order to decrease depth measurement errors (Yamazoe in 4 Parameter Optimization, first paragraph).
13.	Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US2015/0304617) in view of Orghidan et al. (“Projector-Camera Calibration For 3D Reconstruction Using Vanishing Points”) or Kumar et al. (US2017/0035268), in the alternative.
Regarding claim 7, Chang discloses The method of claim 6, wherein Orghidan and Kumar discloses, in the same field of endeavor, at least one of: the focal length is proportional to an amount of shift a given depth induces between coordinates of the (Orghidan: “The properties of the VPs obtained from orthogonal directions [4, 2] are directly related to the focal length and the rotation of the camera with respect to the world coordinate system” in 1. Introduction, 4th paragraph; Kumar: “Disparity values in the disparity map are inversely proportional to the corresponding pixel intensity values of the depth maps but are proportional to a focal length of a camera” in par. [0031]); and the focal length maximizes a similarity between a pair of images warped to the horizon image using a focal length parameter.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chang with the teaching of Orghidan or Kumar, in the alternative, in order to relate the known relationship between focal length and depth in an active depth sensing system. 
Regarding claim 17, Chang discloses The electronic device of claim 16, wherein Orghidan discloses, in the same field of endeavor, at least one of: the focal length is proportional to an amount of shift a given depth induces between coordinates of the horizon image and coordinates of the observed IR image (“The properties of the VPs obtained from orthogonal directions [4, 2] are directly related to the focal length and the rotation of the camera with respect to the world coordinate system” in 1. Introduction, 4th paragraph); and the focal length maximizes a similarity between a pair of images warped to the horizon image using a focal length parameter.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chang with the teaching of Orghidan or 
Allowable Subject Matter
14.	Claims 8-11 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejections and claim objections above are overcome.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667